Citation Nr: 9921490	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  93-11 383	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)Regional 
Office (RO) in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder.

2.  Entitlement to service connection a chronic disease 
manifested by hair loss (baldness).

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel


INTRODUCTION

The veteran had active military service from July 1976 to June 
1979.  This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1990 rating decision by the RO 
which denied the veteran's application to reopen claims of 
service connection for a psychiatric disorder and for a disease 
manifested by hair loss.  In July 1994, the Board reopened the 
claims of service connection based on the submission of new and 
material evidence and remanded the claims to the RO for further 
development.  The appeal also arises from a March 1995 RO rating 
decision which denied a TDIU rating.  In March 1998, the Board 
remanded the veteran's claims to the RO for the purpose of 
scheduling a Travel Board hearing, and such hearing was held in 
November 1998.


REMAND

I.  Service connection for a psychiatric disorder

The file shows that the veteran's claim for service connection 
for a psychiatric disorder is well grounded, meaning plausible, 
and there is a further VA duty to assist him in developing the 
evidence pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. §§ 3.103, 3.159 (1998); Murincsak v. Derwinski, 
2 Vet.App. 363 (1992); Green v. Derwinski, 1 Vet.App. 121 (1991); 
Murphy v. Derwinski, 1 Vet.App. 78 (1990).

The Board notes that service medical records show that in August 
1977, the veteran was treated for complaints of having problems 
sleeping, headaches, nervousness and being afraid of having a 
nervous break down.  He related that he had been depressed for 
one month and that he could not function at work.  He related 
that he was having marital problems.  The diagnoses were acute 
depression and situational depression.  A May 1979 report reveals 
that the veteran was scheduled to be admitted to the hospital due 
to evidence of a thought disorder, paranoid ideas and due to the 
fact that he had become increasingly more hostile towards others 
following Article 15 punishment for returning 4 days late from 
leave.  It was reported that the veteran talked to himself 
constantly and seemed to be in his own world.  It was also 
reported that his answers to questions and comments of others 
were bizarrely inappropriate.  A May 1979 nursing admission note 
reveals that the veteran complained of having a decreased 
appetite for the past 6 months and that he had poor sleep 
patterns for the past 4 months.  The veteran was diagnosed as 
having a passive aggressive personality disorder.  In a 
subsequent report, the chief of mental health services stated 
that there was no evidence of a psychiatric illness per se and 
that interviews with the veteran revealed a highly manipulative, 
passive aggressive sociopath.  He related that the behavior 
exhibited by the veteran was a deeply ingrained coping style 
which had existed for many years.  The examiner related that the 
veteran manifested a defensive operation called externalization 
of responsibility which was seen in his statements and feeling 
that others were responsible for his problems.  He related that 
the veteran's condition was best described as an aggressive 
personality and that this was one of the personality disorders.  
A June 1979 discharge examination report notes that the veteran 
was treated for an acute situational reaction in 1977 which 
resolved, that he complained of having trouble sleeping in 
December 1978, and that he was treated for depression in February 
1979.  The veteran related a history of having frequent trouble 
sleeping, depression or excessive worry, and nervous trouble.  
However, the examination revealed that he had a normal 
psychiatric examination.

Post-service medical records from 1983 to 1998 show that the 
veteran has been diagnosed as having major depression, 
schizophrenia, and schizoaffective disorder.  In December 1994, 
the RO requested that the VA medical center (VAMC) schedule the 
veteran for a psychiatric examination and that the examiner state 
whether any psychiatric disorder found is related to service.  In 
January 1995, the veteran underwent VA psychiatric examination.  
The examiner related that the veteran had schizophrenia and that 
such illness began while in service.  It is unclear whether the 
examiner based his opinion on history reported by the veteran or 
whether such opinion was based on sound medical principles and a 
review of the claims file.  Consequently, the veteran should be 
scheduled for a VA psychiatric examination, to include an 
opinion.

II.  Service connection for a disease manifested by hair loss 
(baldness)

With respect to the veteran's claim of service connection for 
hair loss, the Board notes that a June 1976 service entrance 
examination is negative for any complaints of hair loss.  His 
service medical records show that in January 1978, he was 
referred to the dermatology clinic.  At that time, he was noted 
to have hair loss of the anterior occiput region.  He stated that 
all his hair fell out at once during basic training.  The 
physician stated that he doubted that the veteran had patterned 
balding and that he probably had alopecia areata.  Subsequent 
treatment records show a diagnosis of male pattern baldness.  In 
March 1978, he was given a prescription as if he had alopecia 
areata.  In August 1978, he was admitted to the hospital for the 
purpose of undergoing a hair transplant.  Several months latter, 
he underwent a second hair transplant procedure.  A June 1979 
separation examination report notes that the veteran had patches 
of hair loss of the right posterior scalp and that he underwent a 
hair transplant in 1978 due to male pattern baldness.  A history 
of hair scalp disease was also reported.  

Post-service medical records show diagnosis of male pattern 
baldness and alopecia.  In a June 1984 letter, Carl A. Walker, 
M.D. reported that biopsy of the veteran's scalp revealed 
perifollicular fibrosis and patchy inflammation.  The clinical 
impression was that this represented a male pattern alopecia but 
that other causes could not be completely rule out.  In a June 
1984 letter, Jerry Mikesell, M.D. stated that he felt that the 
veteran's hair loss may be secondary to hair loss around his 
transplant plugs and that the etiology of this may be due to 
male-pattern hair loss due to a telogen effluvium secondary to 
emotional stress.  He stated that alopecia areata was a less 
likely consideration.  In August 1984, Wilma F. Bergfeld, M.D. 
stated that the veteran was first seen by the dermatology 
department in May 1984 and that he presented with typical male 
pattern alopecia.  In May 1986, the veteran underwent a hair 
transplant.  A January 1989 report states that the veteran had 
chronic alopecia (areata?) which had its onset in 1977.  In April 
1990, it was reported that the veteran had been followed at the 
VA dermatology clinic for hair loss since August 1989.  The 
physician reported that a biopsy showed a non-scarring alopecia 
which was consistent with an androgentic alopecia.  On January 
1995 VA dermatological examination, the veteran was diagnosed as 
having folliculitis and seborrheic dermatitis of the scalp with a 
history of possible chemical burns secondary to aircraft fuel 
spill on his cap.  Outpatient treatment reports from 1996 and 
1997 continue to show diagnoses of male pattern baldness and 
alopecia.

Service connection may be granted for disability resulting from 
disease or injury that was incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection cannot be granted for hair loss unless it is the 
product of a disease.  In addition, congenital or developmental 
defects are not diseases or injuries for VA purposes.  38 C.F.R. 
§ 3.303(c).  The evidence in the instant case raises the question 
as to whether the veteran has a disease which is manifested in 
the form of baldness (hair loss) and which is related to service.  
The Board is of the opinion that the veteran should undergo a VA 
dermatology examination to address this question.

III.  TDIU rating

Appellate action on the claim for a TDIU rating must be deferred 
until resolution of the above noted service connection issues.

In view of the foregoing, the case is REMANDED to the RO for the 
following action:

1.  The veteran should undergo a VA 
psychiatric examination to determine the 
nature and etiology of all psychiatric 
disorders.  The claims folder and a copy of 
this remand must be made available to and 
reviewed by the doctor in conjunction with 
the examination, and the examination report 
must indicate that such has been 
accomplished.  All psychiatric disorders 
should be diagnosed.  Based on examination 
findings, a review of historical records, 
and medical principles, the doctor should 
give a medical opinion, with full 
rationale, as to the etiology and date of 
onset of all current chronic psychiatric 
disorders, including whether they are 
related to the findings in the service 
medical records.

2.  The veteran should also undergo a VA 
dermatology examination to determine the 
nature and etiology of any condition 
manifested by hair loss (baldness).  The 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the doctor in conjunction with the 
examination, and the examination report 
must indicate that such has been 
accomplished.  All dermatological disorders 
of the scalp should be diagnosed.  Based on 
examination findings, a review of 
historical records, and medical principles, 
the doctor should give a medical opinion, 
with full rationale, as to whether the 
veteran's baldness is due to a disease or 
whether it is a developmental 
characteristic; if due to disease, the 
doctor should opine as to the etiology and 
date of onset of such disease, including 
whether such is related to the findings in 
the service medical records.

3.  Thereafter, the RO should review the 
claims for service connection for a 
psychiatric disorder and for a chronic 
disease manifested by hair loss (baldness).  
The 






RO should also review the claim for a TDIU 
rating.  If any claim is denied, the 
veteran and his representative should be 
issued a supplemental statement of the case 
and given an opportunity to respond, and 
then the case should be returned to the 
Board.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is in 
the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).



